Citation Nr: 0210837	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from February 1973 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Fargo, North 
Dakota, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in February 
2001.  At that time, the Board determined that the veteran 
had submitted sufficient evidence to reopen a previously 
denied claim for entitlement to service connection for a back 
disability.  However, the reopened claim was then returned to 
the RO for additional development.  The requested development 
has been completed, and the case has been returned to the 
Board for further review. 


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
veteran's back disability existed prior to entry into active 
service.  

2.  The veteran's back disability was not aggravated beyond 
natural progression during active service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1111, 1110, 1112, 1113, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.304(b)(1), 
3.306(b), 3.307, 3.309 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a chronic back 
disability as a result of active service.  He argues that he 
did not have a back disability prior to service, and notes 
that his back was normal on entrance into service.  He 
believes that his current back disability is the result of 
the physical training he received during service.  In the 
alternative, the veteran contends that any back disability 
which he may have had prior to active service was aggravated 
beyond its natural progression during active service.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, and an explanation of the reasons and bases for the 
denial of his claim, which also indicated what evidence was 
needed to prevail.  In addition, VA has obtained all medical 
records that have been identified by the veteran, and has 
afforded him with orthopedic examinations and obtained a 
medical opinion regarding his disability in conjunction with 
his claim.  The Board must conclude that the duties to notify 
and assist have been completed.  Therefore, the Board finds 
that a remand would serve no useful purpose for this issue.  
See Soyini v. Derwinski 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If arthritis becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is granted on the basis of aggravation of 
a preexisting condition  where a disease or injury which 
preexisted service is shown to have undergone an increase in 
disability during service unless the increase is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a).  
Establishing service connection on the basis of aggravation 
requires: (1) Evidence showing that a disease or injury 
preexisted service; (2) evidence showing an increase in 
disability during service sufficient to raise a presumption 
of aggravation of a disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation, which may include evidence that the increase in 
severity was due to the natural progress of the disability.  
38 C.F.R. § 3.306(b).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or, for disorders not noted at 
entrance, where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at the time of entrance 
into service.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1998); Crowe v. Brown, 7 Vet. App. 238, 
245 (1995); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b).  

A review of the service medical records shows that the 
veteran's February 1973 entrance examination found his spine 
to be normal.  The veteran did not report a history of back 
pain or other pertinent findings on a Report of Medical 
History obtained at that time.  

August 1973 records show that the veteran was seen for 
complaints of a sore back and sleepless nights for two weeks.  
The pain was located in the small of his back.  Additional 
August 1973 records state that the veteran had experienced 
chronic low back pain since an injury at the age of eight.  
The pain was described as intermittent.  There had been a 
recent exacerbation during field duty without a direct re-
injury.  On examination, the veteran had slight low back 
tenderness with slight spasm.  There was very loud right 
sacroiliac joint crepitance on hip flexion.  An X-ray study 
revealed spondylolysis at L4 to L5.  The veteran was placed 
on profile, and he was prohibited from performing field duty 
or physical training.  

The veteran underwent a physical examination in September 
1973 in preparation for review by a Medical Board.  It was 
noted that the veteran had been diagnosed with pain in his 
lower back, and that an X-ray study had shown spondylolysis.  
The medical history stated that the veteran had been bothered 
by lower backaches all of his life.  These occurred on an 
average of approximately one per month.  The aches usually 
resolved after three days, but could sometimes last up to two 
weeks.  On examination, there was a full range of motion with 
very mild paraspinous muscle spasm present.  An X-ray study 
was entirely within normal limits except for spondylolysis at 
L4 to L5.  The present condition stated that the veteran had 
been bothered by backache all of his life, and had 
spondylolysis.  The final diagnoses was spondylolysis, not 
line of duty, existed prior to service, not service 
aggravated.  It was recommended that the veteran be 
discharged.  

The post service medical records show that the veteran 
received treatment for low back pain from several different 
private chiropractors from 1985 to 1998.  None of these 
records include comments on the etiology of the veteran's 
back disability.  The veteran was also noted to have received 
treatment for back pain after a 1997 automobile accident. 

The evidence includes statements from the veteran's mothers 
and his siblings.  These all say that they do not recall that 
the veteran injured his back or had back problems during 
childhood, and add that the veteran had led a normal 
childhood that included both rough physical games, and 
physical work.  

The veteran was afforded a VA examination of his spine in 
July 1999.  An X-ray study reported minor degenerative 
changes at the lower lumbar spine.  There was some narrowing 
and eburnation at the disc level of L4 to L5.  Following the 
examination, the diagnosis was osteoarthritis, minor, lower 
lumbar spine.  No spondylolysis was found at L4 to L5.  The 
examiner stated that a review of the claims folder indicates 
no problem with low back pain prior to service.  The examiner 
added that it was simply not possible based on a review of 
the record to indicate or determine the level of additional 
disability at the time of release from active duty.  

The veteran underwent an additional VA examination of his 
spine in August 2001.  The examiner reviewed the veteran's 
service medical records, and noted the references to 
treatment in August 1973, as well as the notes of chronic 
back pain since a childhood injury at age eight.  Following a 
physical examination and review of the 1999 X-ray study, the 
impression was Grade I spondylolisthesis secondary to 
bilateral spondylolysis.  The examiner opined that the 
spondylolysis at L4 to L5 more than likely pre-existed the 
veteran's entry into the service.  It could not be determined 
whether this defect was congenital or acquired as a 
developmental abnormality.  The records indicated that this 
condition was not aggravated during service beyond the 
natural progression of the disease.  The current examination 
did not lead to any reason to dispute these medical records.  
The examiner added that the veteran's L4 to L5 spondylolysis 
with grade I spondylolisthesis was present before enlistment, 
and was not aggravated during service.  

Because no defects were noted during the appellant's 
enlistment physical examination, the Board must ascertain 
whether clear and unmistakable evidence exists which 
demonstrates the veteran had an orthopedic disorder prior to 
such service, thus rebutting the statutory presumption of 
soundness.  In making this determination, the Board must 
consider "all medically accepted evidence bearing on whether 
the [appellant] was suffering from the disease . . . in 
question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics" of 
particular disorders, as directed in 38 C.F.R. § 3.304(b)(2).  
See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

In Harris, it was observed that the provisions of 38 C.F.R. § 
3.304(b)(2) were found to be consistent with the provisions 
of 38 U.S.C.A § 1111, which in turn said "nothing about the 
kind of evidence that can be used to rebut the presumption.  
All that the statute requires is that the evidence, whatever 
it may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed" prior to 
service.  Harris, 203 F. 3d at 1349.  All of the evidence of 
record must therefore be considered.  See 38 U.S.C.A. § 
7104(a).

In this case, the Board finds that there is clear and 
unmistakable evidence that the veteran's back disability 
existed prior to active service.  Although the entrance 
examination was negative for this disability, the service 
medical records contain a history of a childhood injury 
followed by chronic intermittent back pain from the age of 
eight.  This medical history appears to have been obtained 
from the only source that was available at the time of the 
back problems in service, and that was the veteran himself.  
The veteran was not competent to state that he had 
spondylolysis prior to entering service, although he was 
certainly competent to report a history of back pain.  If the 
history of childhood injury and back pain was incorrect, the 
veteran would have had opportunity to make the Medical Board 
aware of this error prior to his discharge.  The 
spondylolysis was found only six months after the veteran had 
entered service, and the September 1993 Medical Board opined 
that it had pre-existed service.  The August 2001 VA examiner 
also stated that it was more than likely that this disability 
existed prior to service.  These opinions are not directly 
contradicted by any other medical evidence, and the Board 
places great weight on the contemporaneous evidence from 
active service.  This contemporaneous evidence obtained 
directly from the veteran outweighs that of the statements of 
the veteran's family, which were obtained decades after the 
end of veteran's childhood.  There are numerous reasons why 
those statements may be incorrect.  For instance, the veteran 
may simply have never reported his injury or back pain to his 
family.  Between the service medical records and the August 
2001 opinion, the Board believes that the evidence of a pre-
existing back disability is clear and unmistakable.  

The Board is also unable to find that the veteran's pre-
existing back disability was aggravated beyond natural 
progression during active service.  The August 1973 service 
medical records described the veteran's pain as slight, and 
to have begun without reinjury to the back.  The September 
1973 Medical Board examination refers to the veteran's pain 
as mild.  The veteran's symptoms apparently resolved for 
quite some time, as the earliest evidence of post service 
treatment for back pain is dated 1985, approximately 12 years 
after the veteran's discharge from service.  Finally, the 
August 2001 examiner opined that the veteran's back 
disability was not aggravated during service beyond the 
natural progression of the disease.  While the July 1999 
examiner was unable to support this conclusion, he also did 
not contradict this opinion.  Finally, as to the current 
findings of osteoarthritis, the Board notes that the X-ray 
studies in service were negative for any abnormalities other 
than spondylolysis, and mild degenerative changes were first 
noted in 1999, more than 25 years after discharge from 
service.  Therefore, entitlement to service connection for a 
back disability is not warranted.  


ORDER

Entitlement to service connection for a back disability is 
denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

